By the Court.
This is an action of tort to recover compensation for personal injuries received by a tenant of the defendant through slipping upon befoulment, apparently caused by the dog of some other tenant, in the common hallway of the apartment house in which she lived. The contract of letting did not require the landlord to clean the common passageways and no subsequent obligation of that nature was shown. The case at bar is governed by Caruso v. Lebowich, 251 Mass. 477. Bell v. Siegel, 242 Mass. 380.

Judgment on the verdict.